Exhibit 99.3 May 11, 2011 Bezeq The Israel Telecommunication Corporation Limited Quarterly Report for the Period ending March 31, 2011 Update of Chapter A (Description of Company Operations) of the Periodic Report for 2010 Directors' Report on the State of the Company's Affairs for the period ended March 31, 2011 Interim Consolidated Financial Statements as at March 31, 2011 The information contained in this quarterly report constitutes a translation of the quarterly report published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. UPDATE OF CHAPTER A (DESCRIPTION OF COMPANY OPERATIONS)1 OF THE PERIODIC REPORT FOR 2010 (THE “PERIODIC REPORT”) OF "BEZEQ" – THE ISRAEL TELECOMMUNICATIONS CORPORATION LIMITED (THE “COMPANY”) 1. Description of general development of the Bezeq Group's business Section 1.1 – Bezeq Group activities and business development Section1.1.1 – General Following are details of the current holdings in the Company and with full dilution, assuming exercise of all the options allotted to the Group’s employees and managers at March 31, 2011 and May 10, 2011 (the calculation is, inter alia, subsequent to the acquisition of Company shares by B Communications as described in the update to Section 1.3.1): Percentage of holdings Shareholders At March 31, 2011 At May 10, With full dilution at May 10, 20112 B Communications (through B Tikshoret) % % % The public % % % Section 1.3 – Investments in equity and share transactions On March 16, 2011 the Company applied to the Securities Authority for permission to publish a shelf prospectus and submitted a preliminary draft shelf prospectus based on the Company's financial statements as at December 31, 2010, according to which the Company mayissue, subject to the terms of the shelf prospectus, shares, debentures, convertible debentures, stock options, debenture options and marketable securities, in the scope and according to the terms set out in the shelf offering memorandums, insofar as these will be issued by the Company in the future. Section 1.3.1 – Transactions in Bezeq shares On March 10, 2011 the Company's controlling shareholder, B Communications, acquired (through B Tikshoret) 15,072,168 of Bezeq's shares at a transaction rate of NIS 10.055 per share so that immediately after this acquisition, the balance of its holdings rose to 829,283,713 Company shares and its holdings of Company shares rose to 30.84% (29.62% in full dilution). On March 14, 2011 the Company's controlling shareholder, B Communications, acquired (through B Tikshoret) 14,590,000 of Bezeq's outstanding shares at a transaction rate of NIS 10.1716 per share so that immediately after this acquisition, the balance of its holdings increased to 843,873,713 Company shares and its holdings of Company shares rose to 31.37% (30.14% in full dilution). Section 1.4 - Distribution of dividends Section 1.4.2 – Distribution of dividends Section 1.4.3 – Distribution that does not pass the profit test On March 31, 2011 the Tel Aviv District Court approved a distribution which does not pass the profit test, in a total amount of NIS 3 billion which will be distributed to the Company's shareholders in six equal semi-annual payments from 2011 until 2013. Pursuant thereto, on May 19, 2011 the first tranche of this distribution will be distributed in a total amount of NIS 500 million (which on the record date for the distribution (May 4, 2011) represents NIS 0.1851125 per share and 18.51125% of its issued and paid-up capital), together with the distribution of the regular dividend as described in the update to section 1.4.2. The Company recorded a liability in its financial statements at March 31, 2011 for the whole sum of the distribution (NIS 3 billion). 1 The update is pursuant to Article 39A of the Securities Regulations (Periodic and Immediate Reports, 5730-1970), and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the periodic report. The update relates to the Company's periodic report for the year 2010 and relates to the section numbers in Chapter A (Description of Company Operations) in the said periodic report. 2 The calculation of full dilution assumes that all the allotted options will be exercised into shares. In view of the mechanism of net exercise of stock appreciation rights in the plan for managers and senior employees of the Group from November 2007 and the employee stock option plan (2010), this assumption is theoretical only, since in practice, under the terms of the plan and according to the outlines, offerees who exercise the options will not be allocated the full number of shares underlying them, but only the number of shares that reflects the amount of the financial benefit embodied in the options. A-2 Section 1.5 – Financial information regarding the Group's areas of operation Section 1.5.4 – Principal results and operational data A. Bezeq Fixed-Line (the Company’s activity as domestic operator) (NIS millions unless stated otherwise) Q1 2011 Q4 2010 Q3 2010 Q2 2010 Q1 2010 Revenues Operating profit Depreciation and amortization EBITDA Net profit Cash flow from current operations Payments for investment in property, plant & equipment and intangible assets Proceeds from sale of property, plant & equipment 43 48 26 15 Free cash flow (1) Number of active subscriber lines at end of period (in thousands) (2) Average monthly revenue per line (NIS) (ARPL) (3) 80 83 83 81 80 No. of outgoing minutes (in millions) No. of incoming minutes (in millions) Number of internet subscribers at the end of the period (in thousands) (2) % of subscribers using NGN services out of total Internet subscribers connected to the NGN network 37
